Name: Commission Regulation (EEC) No 3532/88 of 14 November 1988 fixing for the 1988/1989 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15. 11 . 88 Official Journal of the European Communities No L 309/17 COMMISSION REGULATION (EEC) No 3532/88 of 14 November 1988 fixing for the 1988/1989 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, pursuant to Article 3 of Regulation (EEC) No 2601 /69, the financial compensation must be so fixed that the difference between the minimum price and the financial compensation does not vary, in relation to that for the previous marketing year, by an amount greater that the amount resulting from the increase in the minimum price ; whereas the increase in the said difference must be not less than 50 % of the increase in the minimum price ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 2241 /88 (2), and in particular Articles 2 (3) and 3 (2) thereof, Whereas 'Shamouti oranges are included in the list of varieties of oranges eligible for aid processing under Regulation (EEC) No 2601/69 in order to ensure that the purposes for which they are used tend to be in keeping with their characteristics and to limit the quantities concerned ; whereas, under Regulation (EEC) No 3391 /87, arrangements similar to those laid down in Regulation (EEC) No 2601 /69 are, again for limited quantities, applicable to the Cadenera, Castellana and Macetera varieties of biondo oranges ; Having regard to Council Regulation (EEC) No 3391 /87 (3), as last amended by Regulation (EEC) No 2241 /88 , concerning measures for the processing of certain varieties of oranges, and in particular Article 2 (2) thereof, Whereas the intrinsic characteristics of the Cadenera, Castellana and Macetera varieties are the same of those of the 'Biondo comune' variety, the minimum purchase price and financial compensation for which are set by this Regulation ;Whereas, pursuant to Article 2 of Regulation (EEC) No 2601 /69 , the minimum price which processors must, under the terms of the contracts, pay to producers is to be calculated on the basis of the purchase price, plus 10 % of the basic price, of the varieties which, by reason of their characteristics, are usually sent for processing : Whereas Articles 119 (2) and 305 (2) of the Act of Accession provide that, from the first move towards alignment, the minimum prices applicable, as the case may be, in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanism provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alilgnment is to be that of the Community as constituted at 31 December 1985 less the difference between on the one hand the common minimum price and on the other the minimum prices applicable, as the case may be, in Spain and Portugal ; Whereas experience has shown that, besides oranges of the 'Biondo comune' variety, the products concerned are Class III blood oranges ; whereas the minimum price should consequently be fixed on the basis of the average purchase price for the marketing year in progress, valid under Council Regulation (EEC) No 2239/88 (4), and Commission Regulation (EEC) No 3587/86 (*), as last amended by Regulation (EEC) No 2040/88 (6), for oranges of those varieties, plus 10 % of the average basic price over the same period ; (') OJ No L 324, 27. 12. 1969, p. 21 . (2) OJ No L 198, 26. 7 . 1988, p. 11 . 0 OJ No L 323, 13 . 11 . 1987, p. 2. (4) OJ No L 198 , 26. 7. 1988, p. 2. Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Fruit and Vegetables, 0 OJ No L 334, 27. 11 . 1986, p . 1 . (j OJ No L 179, 9 . 7. 1988 , p . 30 . No L 309/18 Official Journal of the European Communities 15 . 11 . 88 HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year, the minimum prices to be paid to produces are hereby fixed at the levels set out below : (a) for oranges of the 'Biondo comune', Shamouti , Cadenera, Castellana and Macetra varieties : (ECU/100 kg net) Spain Portugal Other Member States 10,16 8,34 11,20 (b) for blood oranges of the varieties : (ECU/100 kg net) Spain Portugal Other Member States  Moro, Tarocco en Sanguinello  Sanguigno 13,47 10,49 11,06 8,62 14,86 11,57 2. These minimum prices shall be for goods ex-producers packing stations. Article 2 For the 1987/88 marketing year, the financial compensation granted to processors is hereby fixed at the levels 6et out below : (a) for oranges of the 'Biondo comune', Shamouti , Cadenera, Castellana and Macetera varieties : (ECU/100 kg net) Spain Portugal Other Member States 5,35 3,53 6,39 . (b) for oranges of the varieties : (ECU/100 kg net) Spain Portugal Other Member States  Moro, Tarocco en Sanguinello  Sanguigno 8,66 5,68 6,25 3,81 10,05 6,76 Article 3 The amounts referred to in Articles 1 and 2 shall apply tgo oranges which satisfy at least the minimum quality and size requirements laid down for Class III . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Commission Frans ANDRIESSEN Vice-President